--------------------------------------------------------------------------------

Exhibit 10.1


Motorcar Parts of America, Inc.


1,936,000 Shares


Common Stock


SUBSCRIPTION AGREEMENT


April 20, 2012


TO EACH OF THE PURCHASERS
NAMED ON THE SIGNATURE
PAGES HEREOF


Ladies and Gentlemen:


Motorcar Parts of America, Inc., a New York corporation (the “Company”), hereby
confirms its agreement with you (the “Purchasers”), as set forth below.


1.            The Shares. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to each Purchaser the number of shares of
its Common Stock, par value $0.01 per share (the “Common Stock”), set forth on
the signature page of such Purchaser hereto (collectively, the “Shares”).


The Shares will be offered and sold to the Purchasers without such offers and
sales being registered under the Securities Act of 1933, as amended (together
with the rules and regulations of the Securities and Exchange Commission (the
“Commission”) promulgated thereunder, the “Securities Act”), in reliance on
exemptions therefrom.


In connection with the sale of the Shares, the Company has made available its
periodic reports (and all amendments thereto) filed with the Commission under
the Securities Exchange Act of 1934, as amended (together with the rules and
regulations of the Commission promulgated thereunder, the “Exchange Act”), since
March 1, 2011 through the date immediately preceding the date hereof
(collectively, the “Disclosure Documents”). All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” in the Disclosure Documents (or other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Disclosure Documents.


The Purchasers and their direct and indirect transferees of the Shares will be
entitled to the benefits of the Registration Rights Agreement dated as of April
20, 2012 among the parties hereto (the “Registration Rights Agreement”) pursuant
to which the Company has agreed, among other things, to file a shelf
registration statement (the “Shelf Registration Statement”) pursuant to Rule 415
under the Securities Act relating to the resale of the Shares (as defined
herein) by holders thereof.

 
 

--------------------------------------------------------------------------------

 

The Registration Rights Agreement, the Engagement Letter dated April 20, 2012
with Roth Capital Partners, LLC (the “Placement Agent”) and this Agreement are
herein collectively referred to as the “Basic Documents.”


2.             Representations and Warranties of the Company. The Company
represents and warrants to and agrees with each Purchaser and the Placement
Agent that:


(a)            The Disclosure Documents as of their respective dates did not,
and (after giving effect to any updated disclosures therein) as of the Closing
Date (as defined in Section 3 below) will not, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as set forth in Section 2(cc) and as understood and
acknowledged by each Purchaser pursuant to Section 6(m), the Disclosure
Documents and the documents incorporated or deemed to be incorporated by
reference therein, at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the Securities Act and/or the Exchange Act (together, the
“Securities Acts”), as applicable.


(b)            Each of the Company and its subsidiaries set forth in Exhibit A
hereto (the “Subsidiaries”) has been duly incorporated and each of the Company
and the Subsidiaries is validly existing in good standing as a corporation under
the laws of its jurisdiction of incorporation, with the requisite corporate
power and authority to own its properties and conduct its business as now
conducted as described in the Disclosure Documents and is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not, individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties, prospects or results of
operations of the Company and the Subsidiaries, taken as a whole (any such
event, a “Material Adverse Effect”); as of the Closing Date, the Company will
have the authorized, issued and outstanding capitalization set forth in the
Disclosure Documents (subject to the issuance of shares pursuant to options
outstanding under the Company’s stock option plans or outstanding warrants or
other rights to acquire shares described in the Disclosure Documents); except as
set forth in Exhibit A hereto, the Company does not have any subsidiaries or own
directly or indirectly any of the capital stock or other equity or long-term
debt securities of or have any equity interest in any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each, a “Person”); all of the
outstanding shares of capital stock of the Company and the Subsidiaries have
been duly authorized and validly issued, are fully paid and nonassessable and
were not issued in violation of any preemptive or similar rights and are owned
free and clear of all liens, encumbrances, equities, and restrictions on
transferability (other than those imposed by the Securities Act and the state
securities or “Blue Sky” laws) or voting; except as set forth in the Disclosure
Documents, all of the outstanding shares of capital stock of the Subsidiaries
are owned, directly or indirectly, by the Company; except as set forth in the
Disclosure Documents, no options, warrants or other rights to purchase from the
Company or any Subsidiary, agreements or other obligations of the Company or any
Subsidiary to issue or other rights to convert any obligation into, or exchange
any securities for, shares of capital stock of or ownership interests in the
Company or any Subsidiary are outstanding; and except as set forth in the
Disclosure Documents, there is no agreement, understanding or arrangement among
the Company or any Subsidiary and each of their respective stockholders or any
other person (other than the Company and its Subsidiaries) relating to the
ownership or disposition of any capital stock of the Company or any Subsidiary
or the election of directors of the Company or any Subsidiary or the governance
of the Company’s or any Subsidiary’s affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Basic Documents. There are no securities or instruments
issued by or to which the Company is a party containing anti-dilution or similar
provisions that will be triggered by the issuance of the Shares.

 
2

--------------------------------------------------------------------------------

 

(c)            The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Basic Documents. Each of
the Basic Documents has been duly and validly authorized by the Company and,
when executed and delivered by the Company, will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as (i) the enforcement thereof may be limited by (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”), and (ii) any rights
to indemnity, or contribution under the Registration Rights Agreement may be
limited by federal and state securities laws and public policy considerations.


(d)            The Shares have been duly authorized and, when issued upon
payment thereof in accordance with this Agreement, will have been validly
issued, fully paid and nonassessable, free and clear of all liens, encumbrances,
equities, and restrictions on transferability (other than those imposed by
applicable securities laws). The capital stock of the Company, including the
Common Stock, conforms to the description thereof contained in the Disclosure
Documents. No person has any preemptive or similar rights with respect to the
Shares.


(e)            No consent, approval, authorization, license, qualification,
exemption or order of any court or governmental agency or body or third party is
required for the performance of the Basic Documents by the Company or for the
consummation by the Company of any of the transactions contemplated thereby, or
the application of the proceeds of the issuance of the Shares as described in
this Agreement, except for such consents, approvals, authorizations, licenses,
qualifications, exemptions or orders (i) as have been obtained on or prior to
the Closing Date, (ii) as are not required to be obtained on or prior to the
Closing Date that will be obtained when required, or (iii) the failure to obtain
which would not, individually or in the aggregate, have a Material Adverse
Effect; all such consents, approvals, authorizations, licenses, qualifications,
exemptions and orders which are required to be obtained by the Closing Date will
be in full force and effect as of the Closing Date and not the subject of any
pending or, to the best knowledge of the Company, threatened attack by appeal or
direct proceeding or otherwise.

 
3

--------------------------------------------------------------------------------

 

(f)            None of the Company or the Subsidiaries is (i) in violation of
its certificate of incorporation or bylaws (or similar organizational document),
(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to it or any of its properties or assets, which breach or
violation would, individually or in the aggregate, have a Material Adverse
Effect, or (iii) in default (nor has any event occurred which with notice or
passage of time, or both, would constitute a default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which it is a party or to which it is subject, which default would, individually
or in the aggregate, have a Material Adverse Effect.


(g)            The execution, delivery and performance by the Company of the
Basic Documents and the consummation by the Company of the transactions
contemplated thereby and the fulfillment of the terms thereof will not (a)
violate, conflict with or constitute or result in a breach of or a default under
(or an event that, with notice or lapse of time, or both, would constitute a
breach of or a default under) any of (i) the terms or provisions of any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which any of the Company or the Subsidiaries is a party or to which any of their
respective properties or assets are subject, (ii) the certificate of
incorporation or bylaws of any of the Company or the Subsidiaries (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to the
Company or the Subsidiaries or any of their respective properties or assets or
(b) result in the imposition of any lien upon or with respect to any of the
properties or assets now owned or hereafter acquired by the Company or any of
the Subsidiaries, which violation, conflict, breach, default or lien (other than
with respect to clause (a)(ii)) would, individually or in the aggregate, have a
Material Adverse Effect.


(h)            Except as set forth in the Disclosure Documents or Form 12b-25,
the financial statements of the Company included in the Disclosure Documents
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing; the audited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations, cash flows and changes in stockholders’ equity of the entities,
at the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; the interim unaudited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations and cash flows of the entities, at the dates and for the periods
to which they relate subject to year-end audit adjustments and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the audited consolidated financial statements included
therein; the selected financial and statistical data included in the Disclosure
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and Ernst & Young LLP,
which has examined certain of such financial statements as set forth in its
report included in the Disclosure Documents, is an independent public accounting
firm as required by the Securities Act for an offering registered thereunder.
The interactive data in eXtensible Business Reporting Language included in the
Disclosure Documents fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

 
4

--------------------------------------------------------------------------------

 

(i)             Except as described in the Disclosure Documents, there is not
pending or, to the best knowledge of the Company, threatened any action, suit,
proceeding, inquiry or investigation, governmental or otherwise, to which any of
the Company or the Subsidiaries is a party, or to which their respective
properties or assets are subject, before or brought by any court, arbitrator or
governmental agency or body, that, if determined adversely to the Company or any
such Subsidiary, would, individually or in the aggregate, have a Material
Adverse Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Shares to be sold hereunder or
the application of the proceeds therefrom or the other transactions described in
the Disclosure Documents.


(j)             None of the Company or the Subsidiaries has, or, after giving
effect to the issuance and sale of the Shares, will have, any liability for any
prohibited transaction (as defined in Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”)), accumulated funding
deficiency (as defined in Section 302 of ERISA) or any complete or partial
withdrawal from a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), with respect to any plan (as defined in Section 3(3) of ERISA) as to
which the Company or any of the Subsidiaries has or could have any direct or
indirect, actual or contingent liability. With respect to such plans, the
Company and the Subsidiaries are, and, after giving effect to the issuance and
sale of the Shares, will be, in compliance in all material respects with all
provisions of the Code and ERISA.


(k)            The Company and the Subsidiaries own or possess adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their businesses as
described in the Disclosure Documents (collectively, the “Intellectual Property
Rights”). None of the Company or the Subsidiaries has received any notice of
infringement of or conflict with (or knows of any such infringement of or
conflict with) asserted rights of others with respect to any such Intellectual
Property Rights that, if such assertion of infringement or conflict were
sustained, would, individually or in the aggregate, have a Material Adverse
Effect. None of the Company or the Subsidiaries knows of any infringement by
third parties of any such Intellectual Property Rights.

 
5

--------------------------------------------------------------------------------

 

(l)             Each of the Company and the Subsidiaries possesses all licenses,
permits, certificates, consents, orders, approvals and other authorizations
from, and has made all declarations and filings with, all federal, state, local
and other governmental authorities, all self-regulatory organizations and all
courts and other tribunals presently required or necessary to own or lease, as
the case may be, and to operate its respective properties and to carry on its
respective businesses as now or proposed to be conducted as set forth in the
Disclosure Documents (“Permits”), except where the failure to obtain such
Permits would not, individually or in the aggregate, have a Material Adverse
Effect; each of the Company and the Subsidiaries has fulfilled and performed all
of its obligations with respect to such Permits and no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other material impairment of the rights of the holder
of any such Permit; and none of the Company or the Subsidiaries has received any
notice of any proceeding relating to revocation or modification of any such
Permit, except as described in the Disclosure Documents and except where such
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.


(m)           Subsequent to the date of the most recent periodic report included
in the Disclosure Documents and except as described therein, (i) the Company and
the Subsidiaries have not incurred any material liabilities or obligations,
direct or contingent, or entered into any material transactions not in the
ordinary course of business, (ii) the Company and the Subsidiaries have not
purchased any of their respective outstanding capital stock, or declared, paid
or otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of, or a dividend or distribution on, capital stock
owned by the Company), (iii) there has not been any material change in the
capital stock or any increase in the long-term indebtedness of the Company or
any of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect and (v) the
Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.


(n)            There are no legal or governmental proceedings nor are there any
contracts or other documents required by the Securities Act to be described in a
prospectus that are not described in the Disclosure Documents. Except as
described in the Disclosure Documents, none of the Company or the Subsidiaries
is in default under any of the contracts described in the Disclosure Documents,
has received a notice or claim of any such default or has knowledge of any
breach of such contracts by the other party or parties thereto, except such
defaults or breaches as would not, individually or in the aggregate, have a
Material Adverse Effect.


(o)            Each of the Company and the Subsidiaries has good and marketable
title to all real property described in the Disclosure Documents as being owned
by it and good and marketable title to the leasehold estate in the real property
described therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect. All leases, contracts and agreements, including
those referred to in the Disclosure Documents, to which the Company or any of
the Subsidiaries is a party or by which any of them is bound are valid and
enforceable against the Company or any such Subsidiary, are, to the knowledge of
the Company, valid and enforceable against the other party or parties thereto
and are in full force and effect.

 
6

--------------------------------------------------------------------------------

 

(p)            Each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns, except where the
failure to so file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and has paid all taxes shown as due thereon; and
other than tax deficiencies which the Company or any Subsidiary is contesting in
good faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.


(q)            Except as disclosed in the Disclosure Documents and except as
would not, individually or in the aggregate, have a Material Adverse Effect, (A)
each of the Company and the Subsidiaries is, to the knowledge of the Company, in
compliance with all, and is not subject to liability (including, without
limitation, fines or penalties) under any, applicable Environmental Law, (B)
each of the Company and the Subsidiaries has made all filings and provided all
notices required under any applicable Environmental Law, and has all permits,
authorizations and approvals required under any applicable Environmental Laws
and is in compliance with their requirements, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter or request for information
pending or, to the best knowledge of the Company, threatened against the Company
or any of the Subsidiaries under any Environmental Law, (D) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by the Company or any of the Subsidiaries, (E) neither the Company
nor any of the Subsidiaries is subject to any order, decree or agreement
requiring, or otherwise obligated or required to perform any response or
corrective action relating to any hazardous material, (F) neither the Company
nor any of the Subsidiaries has received notice that it has been identified as a
potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law, (G) no property or facility of the Company or any of the Subsidiaries
is (i) listed or proposed for listing on the National Priorities List under
CERCLA or (ii) listed in the Comprehensive Environmental Response, Compensation
and Liability Information System List promulgated pursuant to CERCLA, or on any
comparable list maintained by any state or local governmental authority and (H)
there are no past or present actions, events, operations or activities which
could reasonably be expected to prevent or interfere with compliance by the
Company or any Subsidiary with any applicable Environmental Law or to result in
liability (including, without limitation, fines or penalties) under any
applicable Environmental Law.

 
7

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Environmental Law” means any federal, state,
local or municipal statute, law, rule, regulation, ordinance, code, policy or
rule of common law and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment
binding on any of the Company or the Subsidiaries, relating to pollution or
protection of the environment, natural resources or health or safety including,
without limitation, any relating to the release or threatened release of any
pollutant, contaminated substance, material, waste, chemical or contaminant
subject to regulation thereunder.


(r)            None of the Company or the Subsidiaries is, or immediately after
the Closing Date will be, required to register as an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).


(s)            None of the Company or the Subsidiaries or any of such entities’
directors, officers, employees, agents or controlling persons has taken,
directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result, under the Securities Acts or otherwise, in, or
that has constituted, stabilization or manipulation of the price of the Shares.


(t)            None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of any “security” (as defined in the
Securities Act) which is or could be integrated with the sale of the Shares in a
manner that would require the registration under the Securities Act of the
Shares or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Shares or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
Assuming the accuracy of the representations and warranties of the Purchasers in
Section 6 hereof, it is not necessary in connection with the offer, sale and
delivery of the Shares to the Purchasers in the manner contemplated by this
Agreement to register any of the Shares under the Securities Act.


(u)            Except as set forth in the Disclosure Documents, there is no
strike, labor dispute, slowdown or work stoppage with the employees of the
Company or any of the Subsidiaries which is pending or, to the best knowledge of
the Company or any of the Subsidiaries, threatened. To the Company’s knowledge,
no executive officer is, or is now expected to be, in material violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any material liability
with respect to any of the foregoing matters.


(v)            Each of the Company and the Subsidiaries carries insurance
(including self-insurance) in such amounts and covering such risks as in its
reasonable determination is adequate for the conduct of its business and the
value of its properties.

 
8

--------------------------------------------------------------------------------

 

(w)            Each of the Company and the Subsidiaries (i) makes and keeps
accurate books and records and (ii) maintains internal accounting controls which
provide reasonable assurance that (A) transactions are executed in accordance
with management’s authorization, (B) transactions are recorded as necessary to
permit preparation of its financial statements and to maintain accountability
for its assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences, and (E) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Disclosure Documents fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.


(x)            No current holder of securities of the Company or any Subsidiary
will be entitled to have such securities registered under the Shelf Registration
Statement.


(y)            The statistical and market and industry-related data included in
the Disclosure Documents are based on or derived from sources which the Company
believes to be reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.


(z)            Neither the Company nor any of its Affiliates does business with
the government of Cuba or with any Person or Affiliate located in Cuba within
the meaning of Section 517.075, Florida Statutes.


(aa)          Except the fee payable to the Placement Agent, the Company does
not know of any claims for services, either in the nature of a finder’s fee or
financial advisory fee, with respect to the offering of the Shares and the
transactions contemplated by the Basic Documents.


(bb)         The Common Stock is listed on the NASDAQ Global Market. Except as
related to Section 2(cc), the Company currently is not in violation of, and the
consummation of the transactions contemplated by the Basic Documents, will not
violate, any rule of the NASDAQ Global Market.


(cc)          The Company has not timely filed all reports required to be filed
during the last twelve calendar months and is not eligible to use Form S-3 for
the resale of the Shares by Purchasers or their transferees.


(dd)         Any certificate signed by any officer of the Company or any
Subsidiary and delivered pursuant to this Agreement shall be deemed a joint and
several representation and warranty by the Company to each Purchaser as to the
matters covered thereby.


(ee)          The Company is not, and has never been, an issuer identified in
Rule 144(i)(1).

 
9

--------------------------------------------------------------------------------

 

(ff)           The Company confirms that neither it nor any of its officers or
directors nor any other person acting on its or their behalf has provided, and
it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of this Agreement and the
Registration Rights Agreement and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the First Press Release contemplated by Section 4(f) hereof. The Company
understands and confirms that each of the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company.


(gg)         The Company has no other agreements or understandings (including,
without limitation, side letters) with any Purchaser to purchase Shares on terms
other than as set forth herein.


(hh)         Except as set forth in the Disclosure Documents and other than the
grant of stock options or other equity awards that are not individually or in
the aggregate material in amount, none of the officers or directors of the
Company and, to the Company’s knowledge, none of the employees of the Company,
is presently a party to any transaction with the Company or to a presently
contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed prior to the date hereof
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.


(ii)            The Company does not have any current stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company in place. The Company and its Board
of Directors have taken all action necessary to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s certificate of incorporation or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Purchaser as a direct consequence of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Shares and any Purchaser’s ownership of the Shares.


3.             Purchase, Sale and Delivery of the Shares. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Purchasers, and each Purchaser acting severally and not
jointly agrees to purchase from the Company, the number of Shares set forth on
such Purchaser’s signature page hereto, at $7.75 per share.


One or more certificates in definitive form for the Shares that the Purchasers
have agreed to purchase hereunder, and in such denomination or denominations and
registered in such name or names as each Purchaser requests upon notice to the
Company at least 48 hours prior to the Closing Date (as defined) shall be
delivered by or on behalf of the Company, against payment by or on behalf of the
Purchasers, of the purchase price therefor by wire transfer of immediately
available funds to the account of the Company previously designated by it in
writing. Such delivery of and payment for the Shares (the “Closing”) shall be
made at the offices of Latham & Watkins LLP, 355 South Grand Avenue, Los
Angeles, CA 90071-1560, at such date as the Purchasers and the Company may agree
upon, such time and date of delivery against payment being herein referred to as
the “Closing Date.” The Company will send by e-mail PDF copies of such
certificate or certificates for the Shares to the Purchasers at least 24 hours
prior to the Closing Date. Notwithstanding anything to the contrary set forth
herein, a Purchaser shall not be required to send its payment by wire transfer
until it (or its designated custodian per its delivery instructions) confirms
physical receipt of such certificate or certificates for its Shares.

 
10

--------------------------------------------------------------------------------

 

4.             Certain Covenants. The Company covenants and agrees with each
Purchaser and the Placement Agent that:


(a)            None of the Company or any of its Affiliates will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) which could be integrated with the
sale of the Shares in a manner which would require the registration under the
Securities Act of the Shares.


(b)            The Company will apply the net proceeds from the sale of the
Shares as follows: general corporate purposes, including acquisitions, working
capital and other growth initiatives, and to pay fees and expenses associated
with the transaction.


(c)            Except in connection with the filing of the Shelf Registration
Statement, the Company will not, and will not permit any of the Subsidiaries to,
engage in any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) in connection with the
offering of the Shares or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.


(d)            The Company will not become, at any time prior to the expiration
of three years after the Closing Date, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.


(e)            The Company will use its commercially reasonable efforts to have
the Shares listed on the NASDAQ Global Market on or prior to the Closing Date
and maintain the listing of the Common Stock on the NASDAQ Global Market.


(f)             By 9:30 a.m. (New York time) on the Trading Day following the
execution of this Agreement the Company shall issue a press release (the “First
Press Release”) disclosing all material terms of the transactions contemplated
hereby and any other material, nonpublic information that the Company may have
provided any Purchaser at any time prior to the filing of such press release,
and by 9:30 a.m. (New York time) on the Trading Day following the Closing Date,
the Company shall issue press releases disclosing the Closing. From and after
the issuance of the First Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary,
the Placement Agent or any of their respective officers, directors or employees.
On the Trading Day following the execution of this Agreement, the Company will
file a Current Report on Form 8-K disclosing the material terms of this
Agreement and the Registration Rights Agreement (and attach as exhibits thereto
this Agreement and the Registration Rights Agreement), and on the Trading Day
following the Closing Date the Company will file an additional Current Report on
Form 8-K to disclose the Closing. In addition, the Company will make such other
filings and notices in the manner and time required by the Commission and the
NASDAQ Global Market. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser or any affiliate or investment
adviser of any Purchaser, or include the name of any Purchaser or any affiliate
or investment adviser of any Purchaser in any filing with the Commission (other
than the Shelf Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency or NASDAQ Global Market,
without the prior written consent of such Purchaser, except to the extent such
disclosure is required by law or NASDAQ Global Market regulations.

 
11

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Trading Day” means a day on which the Common
Stock is traded on the NASDAQ Global Market.


(g)            Except with the express written consent of such Purchaser and
unless prior thereto such Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information, the Company shall
not, and shall cause each Subsidiary and each of their respective officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the First Press Release.


(h)            In order to enable the Purchasers to sell the Shares under Rule
144 of the Securities Act, the Company shall maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.


(i)             Indemnification.


(i)             In addition to the indemnity provided in the Registration Rights
Agreement, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Indemnified Person may suffer or
incur as a result of (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the
Registration Rights Agreement or (ii) any action instituted against an
Indemnified Person in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company or other third party who is not an
affiliate of such Indemnified Person, with respect to any of the transactions
contemplated by this Agreement. The Company will not be liable to any
Indemnified Person under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is directly attributable to any
Indemnified Person’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Person in this Agreement.

 
12

--------------------------------------------------------------------------------

 

(ii)            Promptly after receipt by any Indemnified Person of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any Proceeding (as defined below) in respect of which
indemnity may be sought pursuant to Section 4(i), such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify (as determined by a court of competent jurisdiction,
which determination is not subject to appeal or further review). In any such
Proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such Proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any Proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, the
Company shall not effect any settlement of any pending or threatened Proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such Proceeding. “Proceeding” means an action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened.


(j)             The Company will use its commercially reasonable efforts to do
and perform all things required to be done and performed by it under this
Agreement and the other Basic Documents prior to or after the Closing Date and
to satisfy all conditions precedent on its part to the obligations of the
Purchasers to purchase and accept delivery of the Shares.

 
13

--------------------------------------------------------------------------------

 

5.             Conditions of the Purchasers’ Obligations. The obligation of each
Purchaser to purchase and pay for the Shares is subject to the following
conditions unless waived in writing by the relevant Purchaser:


(a)            The representations and warranties of the Company contained in
this Agreement shall be true and correct on and as of the Closing Date; the
Company shall have complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date.


(b)            None of the issuance and sale of the Shares pursuant to this
Agreement or any of the transactions contemplated by any of the other Basic
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued in respect thereof; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Shares or any Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Basic Documents or the
Disclosure Documents.


(c)            The Purchasers and Placement Agent shall have received a
certificate, dated the Closing Date and signed by the chief financial officer of
the Company, to the effect of paragraphs 5(a) and (b).


(d)            On or before the Closing Date, the Purchasers shall have received
the Registration Rights Agreement executed by the Company and such agreement
shall be in full force and effect at all times from and after the Closing Date,
subject to the Enforceability Exceptions.


(e)            The Purchasers and Placement Agent shall have received an opinion
of Latham & Watkins LLP, counsel to the Company, with respect to the
authorization of the Shares and other customary matters in the form attached
hereto as Exhibit B.


(f)             The Purchasers and Placement Agent shall have received an
opinion of the general counsel of the Company, with respect to the matters in
the form attached hereto as Exhibit C.


6.             Representations and Warranties of the Purchasers.


(a)            Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that the Shares to be acquired by it
hereunder are being acquired for its own account for investment (and/or on
behalf of managed accounts who are purchasing solely for their own accounts for
investment) and with no intention of distributing or reselling such Shares or
any part thereof or interest therein in any transaction which would be in
violation of the securities laws of the United States of America or any State,
without prejudice, however, to a Purchaser’s right, subject to the provisions of
this Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares under an effective
registration statement under the Securities Act and in compliance with
applicable state securities laws or under an exemption from such registration,
and subject, nevertheless, to the disposition of a Purchaser’s property being at
all times within its control. By executing this Agreement, each Purchaser
further represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participation to any Person with respect to any of the Shares.

 
14

--------------------------------------------------------------------------------

 

(b)            Each Purchaser understands that the Shares have not been
registered under the Securities Act and may not be offered, resold, pledged or
otherwise transferred except (a) pursuant to an exemption from registration
under the Securities Act (and, if requested by the Company, based upon an
opinion of counsel acceptable to the Company) or pursuant to an effective
registration statement under the Securities Act and (b) in accordance with all
applicable securities laws of the states of the United States and other
jurisdictions.


 Each Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Shares:



 
The shares of common stock evidenced by this certificate have not been
registered under the U.S. Securities Act of 1933, as amended, and may not be
offered, sold, pledged or otherwise transferred (“transferred”) in the absence
of such registration or an applicable exemption therefrom. In the absence of
such registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.
 



 The legend set forth above shall be removed if and when the Shares are disposed
of pursuant to an effective registration statement under the Securities Act or
in the opinion of counsel to the Company experienced in the area of United
States federal securities laws such legends are no longer required under
applicable requirements of the Securities Act. The Company agrees that it will
provide each Purchaser, upon request, with a substitute Share certificate, not
bearing such legend at such time as such legend is no longer applicable. Each
Purchaser agrees that, in connection with any transfer of Shares by it pursuant
to an effective registration statement under the Securities Act, such Purchaser
will comply with all applicable prospectus delivery requirements of the
Securities Act. The Company makes no representation, warranty or agreement as to
the availability of any exemption from registration under the Securities Act
with respect to any resale of Shares.


(c)            Each Purchaser is an institutional investor that is an accredited
investor within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act.


(d)            Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, such Purchaser having been represented by counsel, and has so evaluated
the merits and risks of such investment and is able to bear the economic risk of
such investment and, at the present time, is able to afford a complete loss of
such investment.

 
15

--------------------------------------------------------------------------------

 

(e)            Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that (i) the purchase of the Shares to be
purchased by it has been duly and properly authorized and this Agreement has
been duly executed and delivered by it or on its behalf and constitutes the
valid and legally binding obligation of such Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principals, of equity; (ii) the purchase of the Shares to be purchased
by it does not conflict with or violate its charter, by-laws or any law,
regulation or court order applicable to it; and (iii) the purchase of Shares to
be purchased by it does not impose any penalty or other onerous condition on
such Purchaser under or pursuant to any applicable law or governmental
regulation.


(f)             Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that neither it nor any of its directors,
officers, employees, agents, or controlling persons has taken, directly or
indirectly, any actions designed, or might reasonably be expected to cause or
result, under the Securities Acts or otherwise, in, or that has constituted,
stabilization, or manipulation of the price of the shares.


(g)            Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that it has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) or otherwise sought to hedge its position in the Securities since
the time that such Purchaser was first contacted by the Company or the Placement
Agent regarding the specific investment in the Company contemplated by this
Agreement. Each Purchaser, severally and not jointly and as to itself only,
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed by the Company. Each
Purchaser, severally and not jointly and as to itself only, represents and
warrants that it has maintained, and covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company such Purchaser will maintain, the confidentiality of any disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, in the case of a
Purchaser that is, individually or collectively, a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representations set forth above shall apply only
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Shares covered by this Agreement.

 
16

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, swaps and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.


(h)            Each Purchaser acknowledges receipt of the Disclosure Documents
and further acknowledges that it has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Company’s financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment in the Shares; and (iii) the opportunity
to obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the Disclosure Documents.


(i)             Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that it has based its investment decision
solely up the information contained in the Disclosure Documents and such other
information as may have been provided to it by the Company in response to its
inquiries, and has not based its investment decision on any research or other
report regarding the Company prepared by any third party (“Third Party
Reports”). Each Purchaser understands and acknowledges that (i) the Company does
not endorse any Third Party Reports and (ii) its actual results may differ
materially from those projected in any Third Party Report.


(j)             Each Purchaser understands and acknowledges that (i) any
forward-looking information included in the Disclosure Documents supplied to
such Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.


(k)            Each Purchaser, severally and not jointly and as to itself only,
represents and warrants to the Company that the purchase by such Purchaser of
the Shares issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that the Closing shall have occurred. Such Purchaser does not
presently intend to, alone or together with others, make a public filing with
the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of the
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that the Closing shall have occurred.

 
17

--------------------------------------------------------------------------------

 

(l)             Each Purchaser understands and acknowledges that (i) the Shares
are offered and sold without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
and (ii) the availability of such exemption depends in part on, and that the
Company, its counsel and the Placement Agent will rely upon, the accuracy and
truthfulness of the foregoing representations and such Purchaser hereby consents
to such reliance.


(m)           Each Purchaser understands and acknowledges that the Company has
not timely filed all reports required to be filed during the last twelve
calendar months and is not eligible to use Form S-3 for the resale of the Shares
by Purchasers or their transferees.


(n)            Each Purchaser understands and acknowledges that the Shares
offered by the Company, as described in the Disclosure Documents, are offered on
a “best efforts” basis and that the Company reserves the right to accept
purchases of more or less than the number of Shares set forth in the Disclosure
Documents; in the event that less than the number of Shares set forth in the
Disclosure Documents are sold by the Company, the Company’s use of proceeds,
operations and financial information as set forth in the Disclosure Documents
could be adversely affected.


7.             Survival Clause. The respective representations, warranties,
agreements and covenants of the Company and the Purchasers set forth in this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, or any Purchaser and (ii) delivery of, payment for or disposition of
the Shares, and shall be binding upon and shall inure to the benefit of any
successors, assigns, heirs or personal representatives of the Company and the
Purchasers.


8.             Termination.


(a)            This Agreement may be terminated in the sole discretion of the
Company by notice to each Purchaser severally and not jointly if at the Closing
Date:


(i)             the representations and warranties made by such Purchaser in
Section 6 are not true and correct in all material respects; or


(ii)            as to the Company, the sale of the Shares hereunder (i) is
prohibited or enjoined by any applicable law or governmental regulation or (ii)
subjects the Company to any penalty, or in its reasonable judgment, other
onerous condition under or pursuant to any applicable law or government
regulation that would materially reduce the benefits to the Company of the sale
of the Shares to such Purchaser, so long as such regulation, law or onerous
condition was not in effect in such form at the date of this Agreement.


(b)            This Agreement may be terminated in the sole discretion of any
Purchaser by notice to the Company given in the event that the Company shall
have failed, refused or been unable to satisfy all conditions on its part to be
performed or satisfied hereunder on or prior to the Closing Date or if after the
execution and delivery of this Agreement and prior to the Closing Date:

 
18

--------------------------------------------------------------------------------

 

(i)             trading in securities of the Company or any Subsidiary or in
securities generally on the NASDAQ Global Market shall have been suspended or
minimum or maximum prices shall have been established on any such exchange;


(ii)            a banking moratorium shall have been declared by New York or
United States authorities;


(iii)           there shall have been (A) an outbreak or escalation of
hostilities between the United States and any foreign power, (B) an outbreak or
escalation of any other insurrection or armed conflict involving the United
States or any other national or international calamity or emergency, or (C) any
material change in the financial markets of the United States that, in the case
of (A), (B) or (C) above, in the sole judgment of any Purchaser, makes it
impracticable or inadvisable to proceed with the delivery of the Shares as
contemplated by the Disclosure Documents, as amended as of the date hereof; or


(iv)           the Closing Date has not occurred within 10 calendar days of the
date of this Agreement.


9.             Notices. All communications hereunder shall be in writing and,
(i) if sent to a Purchaser, shall be hand delivered, mailed by first-class mail,
couriered by next-day air courier, e-mailed or telecopied and confirmed in
writing to their address on their signature page hereof and (ii) if sent to the
Company, shall be hand delivered, mailed by first-class mail, couriered by
next-day air courier, e-mailed or telecopied and confirmed in writing to
Motorcar Parts of America, Inc., 2929 California Street, Torrance, CA 90503,
Attention: Michael M. Umansky, E-Mail: mumansky@motorcarparts.com; Facsimile:
(310) 212-6315, and with a copy to Latham & Watkins LLP, 355 South Grand Avenue,
Los Angeles, CA 90071-1560, Attention: Steven B. Stokdyk, E-Mail:
steven.stokdyk@lw.com; Facsimile: (213) 891-8763.


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier guaranteeing overnight delivery; and
when receipt is acknowledged by the addressee, if telecopied.


10.            Successors. This Agreement shall inure to the benefit of and be
binding upon each Purchaser and the Company and their respective successors and
legal representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other Person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such Persons and
for the benefit of no other Person. No purchaser of Shares from any Purchaser
will be deemed a successor because of such purchase.


11.            No Waiver; Modifications in Writing. No failure or delay on the
part of the Company or any Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company or any Purchaser at law or in
equity or otherwise. No waiver of or consent to any departure by the Company or
any Purchaser from any provision of this Agreement shall be effective unless
signed in writing by the party entitled to the benefit thereof, provided that
notice of any such waiver shall be given to each party hereto as set forth
below. Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company and the relevant Purchaser.
Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by the Company or any Purchaser from the terms of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances.

 
19

--------------------------------------------------------------------------------

 

12.            Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, among the parties hereto with respect to the
subject matter hereof.


13.            APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


14.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


15.            Fees and Expenses. The Company shall pay the reasonable legal
fees and expenses of Greenberg Traurig, LLP, counsel to certain Purchasers,
incurred by such Purchasers in connection with the transactions contemplated by
this Agreement and the Registration Rights Agreement, up to a maximum of
$25,000, which amount shall be paid directly by the Company to Greenberg
Traurig, LLP at the Closing or paid by the Company to Greenberg Traurig, LLP
upon termination of this Agreement so long as such termination did not occur as
a result of a material breach by such Purchasers of any of their obligations
hereunder (as the case may be). Except as set forth above or elsewhere in this
Agreement or the Registration Rights Agreement, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of this Agreement or the Registration Rights
Agreement and the consummation of the transactions contemplated hereby. The
Company shall pay all amounts owed to the Placement Agent relating to or arising
out of the transactions contemplated hereby. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Shares to the Purchasers.

 
20

--------------------------------------------------------------------------------

 

16.            Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and none of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any Proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

 
21

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
Agreement shall constitute a binding agreement among the Company and the
Purchasers.



 
Very truly yours,
             
MOTORCAR PARTS OF AMERICA, INC.
             
By:
/s/ Selwyn Joffe
     
Name:
Selwyn Joffe
     
Title:
President and Chief Executive Officer
 


 
22

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE


Accepted and Agreed
 
Number of Shares Purchased:________
     
Total Investment: $________________
           
Name of Purchaser (Print)
                         
By:
             
Name:
           
Title:
               
Date:
   
Address:
                                 
Telephone:
         
Facsimile:
               
Please register Shares as follows:
                   
Name:
                                             
Tax I.D. Number of Person in whose name
       
the Shares are to be registered:
                               

 
 
23

--------------------------------------------------------------------------------